Order insofar as appealed from affirmed, with $50 costs and disbursements to appellant against the respondent. See memorandum filed in companion case of Gigliotti v. Morasco (2 A D 2d 653). All concur, except Vaughan, J., who dissents and votes for reversal and denial of the motion. (Appeal from part of an order of Oneida Special Term granting leave to defendant to reargue his motion to vacate an order of preclusion but, on such reargument, again vacating the order of preclusion and permitting plaintiff to serve a bill of particulars and to prove her case.) Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.